Citation Nr: 0419735	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  93-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for organic brain 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to March 
1975.  He also had service with the Texas Army National Guard 
from June 1982 to May 1986.  

The current appeal arose from June 1991 and August 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In June 1991 the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for organic brain syndrome.  In August 1992 the RO 
denied entitlement to service connection for PTSD.

In December 1994 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.  While the matter was in remand status, 
the veteran's claims file was apparently lost, but partially 
rebuilt in September 1997.

In October 1997 the veteran and his fiancée testified before 
a Veterans Law Judge who is no longer employed by the Board.

In January 2001 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for organic brain syndrome, and 
remanded the claim of entitlement to service connection for 
organic brain syndrome on a de novo basis and the claim of 
entitlement to service connection for PTSD to the RO for 
further development and adjudicative action.

In April 2003 the Board remanded the matter to the RO in 
response to the veteran's request for a video conference 
hearing before a Veterans Law Judge.

A videoconference hearing before another Veterans Law Judge 
was to be scheduled, but in a May 2004 Report of Contact, the 
veteran stated he had no transportation and was not able to 
come for a hearing in either Waco or El Paso.  He stated that 
he therefore wanted to withdraw his request for a hearing.  

In April 2004 the RO most recently denied the claims of 
entitlement to service connection organic brain syndrome and 
PTSD.

The case has been returned to the Board for further appellate 
review.

Service connection has been granted for diabetes mellitus, 
rated as 20 percent disabling, carpal tunnel syndrome of the 
left upper extremity, rated as 10 percent disabling; carpal 
tunnel syndrome of the right upper extremity, rated as 
10 percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling, and hearing loss, rated as noncompensably 
disabling.  The combined disability rating of 50 percent has 
been in effect since March 28, 2003.  Entitlement has also 
been granted to a permanent and total disability evaluation 
for nonservice-connected pension purposes on an 
extraschedular basis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with his claim of entitlement to service 
connection for PTSD and organic brain syndrome compliant with 
Quartuccio, supra, in September 2003.

In May 2003 the veteran was examined by VA to ascertain 
whether he had PTSD and/or organic brain syndrome related to 
his active service.  The examiner specifically recorded that 
the claims file, service medical records, and record of 
service (DD-214), despite the Board January 2001 remand 
directive, had not been made available for review in 
conjunction with the examination.  The fact that the claims 
file and associated documentation were not made available for 
review to the examiner in conjunction with the examination 
renders the examination inadequate for rating purposes.

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his psychiatric 
disorders/symptomatology since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).

5.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
whether any psychiatric disorder(s) found 
on examination is/are due to service on 
any basis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination including claimed PTSD and/or 
organic brain syndrome was/were incurred 
in service, or if preexisting service, 
was/were aggravated by the veteran's 
period of active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
PTSD and organic brain syndrome.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD and 
organic brain syndrome, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




































